Citation Nr: 1519246	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's mother, and the appellant's sister


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The appellant had active service from October 1990 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2014, the appellant testified at a hearing before the undersigned.  A transcript of the hearing is associated with the record.

In June 2014, the appellant submitted a statement in support of his claim to the Board.  The appellant and did not request initial Agency of Original Jurisdiction (AOJ) consideration of this additional evidence.  Accordingly, this evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  The appellant was discharged under other than honorable conditions for "misconduct - pattern of misconduct."

2.  During the appellant's period of active service, the appellant had three periods of absence without official leave (AWOL) totaling approximately 39 days.

3.  The periods of AWOL constitute willful and persistent misconduct.

4.  The appellant was not insane during any period of service at issue.



CONCLUSION OF LAW

The character of the appellant's discharge from his active service of October 1990 to September 1992 was dishonorable for VA purposes, and is a bar to benefits administered by VA.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(b), (d)(4) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

With regard to claims involving the character of a claimant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In April 2011, prior to the initial adjudication of the appellant's claim, the appellant was provided with a notification letter informing him of the requirements for establishing veteran status.  The letter advised the appellant of the information and evidence necessary to substantiate his claim.  Therefore, the Board finds that the notice requirements have been met.

Furthermore, the duty to assist the appellant has been satisfied in this case.  Specifically, all available service treatment records and relevant personnel records are associated with the claims file.  The claims file also includes private medical treatment records submitted by the appellant.  The Board acknowledges that some of the service personnel records are illegible.  The Board observes that the service personnel records provided are the best available copies.  See 3101 Print received May 2011.  In addition, in June 2011 the RO issued a formal finding for the unavailability of legible personnel records that documents the steps taken to obtain the service personnel records.  The formal finding indicates that all necessary steps were taken.  Although there is no indication that a copy of the formal finding of unavailability was sent to the appellant, the record shows that in October 2011 the appellant was provided a copy of the entire claims file, which would have included the June 2011 formal finding of unavailability.  Furthermore, the appellant's claim was readjudicated in a February 2012 administrative decision by the VA RO in Detroit, Michigan.  Therefore, the appellant had actual knowledge of the formal finding of unavailability, and had an opportunity to take any appropriate action in view of that finding prior to his claim being readjudicated.

In light of the fact that the service personnel records currently associated with the record are the best available copies, the Board finds that any further attempts to obtain the appellant's service personnel records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).  As all best available service treatment records and service personnel records relevant to the matter on appeal have been obtained and associated with the record, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the character of discharge claim.

There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(2), (18) (West 2014); 38 C.F.R. § 3.12(a) (2014).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

When a service member receives discharge under other than honorable circumstances, VA must decide whether the character of such discharge is honorable or dishonorable.  Conditions under which an other than honorable discharge is considered dishonorable for VA purposes, include willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action. An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance . . . [and does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  The United States Court of Appeals for Veterans Claims has found on numerous occasions that a period of AWOL constitutes willful and persistent misconduct rather than a minor offense.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four periods of AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was willful and persistent misconduct).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  Personality disorders, including antisocial personality disorder, do not satisfy the definition of insanity under 38 C.F.R. § 3.354.  VAOPGCPREC 20-97.  In addition, mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.

In rendering its decision, the Board must give due consideration to the places, types and circumstances of the appellant's service.  38 U.S.C.A. § 1154(a).  The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

Analysis

The appellant's DD Form 214 indicates that the appellant entered into active service on October 9, 1990, and separated from active service on September 22, 1992.  It lists the character of service as "under other than honorable conditions."  The narrative reason for separation provided was "misconduct - pattern of misconduct."  Separation authority was identified as Milpersman § 3630600.  The separation code was reported as "HKA," which corresponds to "discreditable incidents - civilian or military."  The record does not show that the appellant had any other periods of active service.

The appellant's service personnel records reveal that in August 1992, the appellant was recommended for separation by reason of misconduct due to a pattern of misconduct based on three violations of Article 86 of the Uniform Code of Military Justice (UCMJ).  An August 1992 memorandum from the Commanding Officer, Transient Personnel Unit, Great Lakes, reflects that the appellant was charged: 1) on February 5, 1992, with violating Article 86 of the UCMJ due to unauthorized absence from place of duty and from unit; 2) on May 13, 1992, with violating Article 86 of the UCMJ due to unauthorized absence for 2 hours and 18 minutes; and 3) on July 21, 1992, with violating Article 86 of the UCMJ due to unauthorized absence from 0830 on June 4, 1992, until on or about 2350 on July 1, 1992.  The memorandum also reflects that the appellant was punished with forfeiture of pay due to his February 1992 violation; that this punishment was suspended for 6 months; but that the suspension was vacated on May 13, 1992, due to continued misconduct.

In an August 1992 "Statement of Awareness and Request for, or Waiver of, Privileges" the appellant indicated that he understood that his discharge would be under other than honorable conditions, and that such a discharge may deprive him of virtually all veterans' benefits based on the current period of active service.  The appellant further indicated that he consulted with counsel and that he did not object to the separation. 

The service personnel records include "Administrative Remarks" dated June 1, 1992, three days prior to the beginning of the appellant's period of unauthorized absence from June 4, 1992, to July 1, 1992.  The Administrative Remarks informed the appellant that he had been on unauthorized absence on numerous occasions and had established "a pattern of misconduct displaying an attitude not supportive of [his] chain of command."  The Administrative Remarks then recommended that the appellant take control of his actions, and show up on time and keep the ship aware of his current residence.  They further informed the appellant that further deficiencies "may result in disciplinary action and in processing for administrative separation."  The appellant initialled the Administrative Remarks, indicating he had read and understood them.

A DD Form 553, Deserter/Absentee Wanted by the Armed Forces, dated June 13, 1992, documents that the appellant was considered absent as of 0830 on June 4, 1992, and had an administrative date of desertion of June 13, 1992.  It also indicates that, before his unauthorized absence, the appellant stated that he was not going to return.  It notes that the appellant had no known mental disorders.

In March 2001, the appellant submitted a request to the Department of the Navy Naval Discharge Review Board (NDRB) for a change of characterization of service to "honorable."  The NDRB reviewed the appellant's record and considered a list of the appellant's contentions.  The NDRB noted the appellant's history of unauthorized absences totalling 39 days, including the period from June 4, 1992, through July 1, 1992, during which the appellant had been declared a deserter.  The NDRB also notes a period of unauthorized absence from June 5, 1991, to June 17, 1991, that was not discussed in the August 1992 recommendation for separation.  The NDRB concluded that there was no impropriety or inequity in the characterization of the appellant's service.  It notes that the NDRB's vote was unanimous that the character of discharge shall remain "under other than honorable conditions/misconduct - pattern of misconduct."

In May 2014, the appellant appeared at a hearing before the undersigned, and presented testimony in support of his claim.  At the hearing, the appellant testified that he had a period of AWOL in May 1991 of approximately two days because he had stayed out the prior night.  He testified that he had another period of AWOL during which he traveled from Florida to Michigan to convince his fiancé to live with him in Florida.  He admitted that he "took it upon [himself] and stayed more than [he] should have to convince her."  He reported that these periods of AWOL occurred shortly after he came back from a deployment to the Persian Gulf, and that after this deployment, his "executive officer . . . just seemed like he was watching me."  He also noted that substance abuse and general "poor judgment" had played a role in him going AWOL.

The appellant further testified that he had a third period of AWOL within 30 days before the end of his initial 2-year enlistment.  He reported that his period of AWOL lasted 22 days, and that he spent that time again traveling to discuss matters with his fiancé.  He further reported that, prior to his going AWOL, a couple of his chief boatmen informed him that he could leave for up to 30 days without being considered a deserter.  The appellant said that he requested leave, but did not receive it, and therefore, based on the chief boatmen's statements, left for Michigan with the intention of being gone no longer than 30 days.

The appellant also testified that in June 1992 his mother received a letter from the Navy informing her that the appellant was AWOL and would be considered a deserter as of June 12, 1992.  The appellant testified that the letter "kind of really shook me up."  He further testified, "I was like, well, what the heck, I might as well stay even longer."

In response to questioning from the undersigned, the appellant testified at the May 2014 hearing that, during his deployment to the Persian Gulf, he saw bodies coming aboard the ship, that he felt fear during watches, and that he would at times suddenly be hit in the face "with something."  He indicated that he felt his experiences in the Persian Gulf had a role in his substance use.  He also indicated that he saw a doctor about mental concerns during his period of active service.

In May 2014, the appellant submitted a statement in support of his claim to VA.  In the letter, he notes that he was under stress at the time of his enlistment because his grandmother passed away around that time.  He reports further stress due to his fiancé preventing him from visiting his child.  He also reports that he made poor decisions during his period of active service.  Specifically, he again states that a superior told him that he could be AWOL for 30 days without being considered a deserter, and that his intention was to return to his command within 30 days.  However, his decision to leave was a poor decision.  He states that he was "very confused with everything that was going on especially with the war."  He further states that he self-medicated with alcohol, which added to his difficulties.  The appellant enclosed with the May 2014 letter a copy of the June 1992 letter sent to his mother informing her of the appellant's AWOL status.

The appellant's service treatment records documents treatment for various physical health issues, including low back pain and neck strain.  They do not reflect treatment for any mental health issues.  On the appellant's August 1992 report of discharge medical examination, he is noted as having a normal psychiatric examination.  On his August 1992 report of discharge medical history, the appellant denied depression, excessive worry, and nervous trouble of any sort.  He also denied ever being treated for a mental condition.

Having considered the entire record, including the appellant's contentions, the Board finds that the appellant's service cannot be characterized as "other than dishonorable" for purpose of VA benefits.  The appellant's discharge was not based on a minor offense.  Rather, the appellant's discharge was based on willful and persistent misconduct.

Specifically, the evidence surrounding the appellant's discharge from military service reflect that he was discharged based on three periods of AWOL.  The regulation provides that discharge based on "a" (meaning one) minor offense will not be considered willful and persistent for VA purposes, provided that service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).   The appellant's three periods of AWOL do not constitute a single minor offense.  On the contrary, periods of AWOL interfere with a service member's military duties, and preclude their performance, and therefore do not constitute minor offenses.  Stringham, 8 Vet. App. at 448.

The Board concludes that the appellant's misconduct was "willful," as defined in 38 C.F.R. § 3.1(n).  The service personnel records reflect that the appellant was reprimanded after each of his periods of AWOL.  The June 1992 Administrative Remarks reflect that the appellant acknowledged that further periods of unauthorized absence could lead to disciplinary action, including processing for administrative separation.  As such, there is no question that the appellant understood prior to his periods of AWOL from June 4, 1992, to July 1, 1992, that unauthorized absences are considered prohibited actions with probable consequences including separation from service.  His periods of AWOL therefore constitute acts of conscious wrongdoing with knowledge of its probable consequences.  As such, they constitute willful misconduct.  See 38 C.F.R. § 3.1(n).  The appellant's misconduct was also persistent, as he had multiple periods of AWOL, totalling several days of unauthorized absence.

The appellant has reported that, prior to his period of AWOL from June 4, 1992, to July 1, 1992, he was informed by a superior that he could be absent without leave for up to 30 days without being considered a deserter.  To the extent that these statements represent an argument that his periods of AWOL were not willful misconduct because he was confused by his superiors' statements, the Board finds such argument unpersuasive.  As noted above, on June 1, 1992, prior to his period of AWOL beginning June 4, 1992, he was informed that further periods of unauthorized absences may lead to disciplinary actions, including separation from service.  Furthermore, the appellant was informed in mid-June 1992 that he was considered AWOL and a deserter.  However, according to the appellant's own testimony at the May 2014 hearing, he decided to remain AWOL until July 1, 1992, for no reason other than the fact that he was already considered AWOL.  Thus, the appellant went AWOL in full knowledge of the possible consequences, and decided to remain AWOL even after being notified of his AWOL status.  The appellant's actions reflect a pattern of willful misconduct that is not mitigated or excused by any statements his superiors might have made.

Finally, the appellant does not allege, and the evidence does not show that he was insane prior to, during, or after the periods of AWOL that led to his discharge.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  The Board acknowledges the appellant's reports of in-service stress relating to the circumstances of his service and to personal matters, and of in-service substance use that may have had a role in his misconduct.  The Board also acknowledges the appellant's testimony at the May 2014 hearing that he received "a little bit" of mental health treatment during service.  However, the service treatment records are absent for evidence of such treatment.  In addition, the appellant indicated on his report of discharge medical history that he did not currently have, nor did he have a history of, depression, excessive worry, and nervous trouble of any sort.  He also denied ever being treated for a mental condition.  The appellant has clearly explained that he went AWOL in large part to discuss personal matters with his fiancé.  The appellant has not described symptoms rising to the level of insanity, and his behavior is not indicative of insanity, as defined in 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97.  To the extent that his behavior is attributable to his substance use, such behavior would not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity, and, therefore, does not constitute insane behavior.  VAOPGCPREC 20-97.

The Board observes that the appellant has submitted multiple statements indicating that he disagrees with the Navy's characterization of him as a deserter.  See, e.g., May 2014 letter from the appellant.  Service department findings are binding upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  As VA has no authority to alter the appellant's discharge classification or any terminology used in his discharge papers, any relief in this regard is to be sought with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

The Board has carefully considered the entire record in this case.  The evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore not for application.  38 U.S.C.A. § 5107(b) (West 2014).  On the contrary, the preponderance of the evidence establishes that the period of service from October 9, 1990, to September 22, 1992, was dishonorable for VA purposes, and that the circumstances of the appellant's discharge constitute a bar to benefits under the statutes and regulations.
	

(CONTINUED ON NEXT PAGE)


ORDER

The character of the appellant's discharge from his active service of October 1990 to September 1992 is a bar to benefits administered by VA.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


